—Appeal from an order of Family Court, Erie County (Rosa, J.), entered March 26, 2001, which, inter alia, terminated respondent’s parental rights.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Contrary to the contention of respondent, Family Court properly terminated her parental rights with respect to her son. The psychiatrist who performed the court-ordered evaluation testified that respondent suffers from schizophrenia and concluded that, if the child were placed in respondent’s care, the child would be at risk of neglect or abuse. Thus, the court properly determined that petitioner presented clear and convincing evidence that respondent is presently and for the foreseeable future unable by reason of mental illness to provide proper and adequate care for her son (see Social Services Law § 384-b [4] [c]; Matter of Abby B., 269 AD2d 819 [2000] ). Present — Hurlbutt, J.P., Kehoe, Gorski, Lawton and Hayes, JJ.